DETAILED ACTION

1.  Applicant’s response filed 11/12/20 is acknowledged and has been entered.

The Declaration of Inventor Shin-ichiro Fujii under 37 CFR 1.132 filed 11/12/20 is acknowledged and has been entered.  

2.  Applicant is reminded of Applicant's election with traverse of Group II and species of a cell comprising a tumor antigen that expressed CD1d in Applicant’s response filed 9/23/11.  

Claims 30, 49, 54, 56, 57, 59-64 and 66-70 are presently being examined.  
3. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.
1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
4. Claims 30, 49, 54, 56, 57, 59, 61-64, 66-68 and 70 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22 and 23 of copending Application No. 13/834,096.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aAPC in the method of inducing immunity against a tumor cell in claims 22 and 23 of ‘096 is a tumor target antigen-and-CD1d co-expressing transformed cell pulsed with a CD1d ligand, as is the case in the instant claims. In addition, the solid tumor and the solid tumor in i.e., Chen et al teach cervical and anogenital carcinomas (solid tumors comprising the HPV E7 tumor antigen), Gao et al teach WT1-tumor antigen-expressing leukemia cell lines, including CML cells, Veelken et al teach treating patients having solid tumors or hematological tumors, e.g., RCC, colon carcinoma, AML, multiple myeloma, NSCLC, lymphomas, breast cancers and ovarian neoplasms.  
Instant claims 62-64 and 66 are also included in this rejection because the administered cell in instant claim 62 must express the target antigen, while the cell administered in the claims of ‘096 express the target antigen through transformation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The Examiner notes Applicant’s statement that this double patenting rejection will be addressed at which time the ‘096 application issues as a patent, and the rejection becomes non-provisional (see Applicant’s response filed 11/12/20 on page 3).

5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

6.  Claims 30, 49, 54, 57, 59, 60-64 and 67-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 7 of U.S. Patent No. 9,783,821 (IDS reference) in view of Chen et al (PNAS, 1991, 88: 110-114, IDS reference) and Brossay et al (J. Exp. Med. 1998, 188(8): 1521-1528, IDS reference), Gao et al (Blood 95: 2196-2203, 2003, IDS reference), Hatta et al (J. Exp. Clin. Canc. Res. 2005, 24(4): 595-599, abstract), and Drakos et al (Appl. Immunohistochem. Mol. Morphol. 2005 13(2): 132-137, abstract).  

The method recited in the claims of ‘821 is a method for performing an antitumor immunotherapy comprising inducing antitumor immunity in a target by administering a human cell recited in claim 1 of ‘821.  The cell of claim 1 of ‘821 comprises a nucleic acid construct encoding a WT1 tumor antigen product, including wherein the nucleic acid construct is generated in the human cell by means of transcription from a DNA (claim 7 of ‘821).  

The claims of ‘821 are silent as to the type of human cell administered in the method and do not recite that the cell further comprises mRNA encoding CD1d and that the CD1d is bound to a glycolipid recognizable by an NKT cell.  However, claim 5 of ‘821 recites that the human cell of claim 1 further comprises mRNA encoding CD1d and being bound to a glycolipid recognizable by an antigen receptor of an NKT cell.

Chen et al teach that immunological mechanisms play an important role in the control of carcinomas associated with human papillomavirus (HPV), such as cervical cancers.  Chen et al teach that the HPV genes and their products have been identified in most cervical and anogenital carcinomas.  Chen et al teach transfecting (via use of a vector) HPV oncoprotein E7 (a tumor oncogene product) into a mouse fibroblast cell line. Chen et al teach that when pre-injected, this cell line could induce CD8+, HPV-E7-specific T cell-mediated immunity to subsequent challenge by HPV-E7-transfectant tumor cells, i.e., the cell has an ability to induce target antigen-specific immunity as is recited in instant base claims 30 and 62.  Chen et al teach that this non-tumorigenic transfected fibroblast cell line provides a composition to be used in an animal model to further study immune responses to HPV-associated malignancies and to test the efficacy of anti-HPV vaccines toward the therapy and prevention of such tumors. Chen et al teach that adjuvants can be comprised in vaccines (see entire reference, especially abstract, introduction, materials and methods at the transfection section, and discussion section).  

Brossay et al teach that invariant NKT cells (iNKT cells) are important in the response to tumors and -GalCer is a useful agent for modulating activation of the iNKT cell subset.  Brossay et al teach that -GalCer induces a dramatic CD1d dependent expansion of NKT cells as well as a strong release of cytokines from the NKT cells. Brossay et al teach CD1d-transfected human cell lines Hmy-C1R (a human B cell lymphoid line) and HeLa (a human ovarian cancer cell line) that were pulsed with -GalCer in culture medium, wherein said cells were able to activate NKT cells in vitro.  Brossay et al teach that NKT cells are distinguished by their ability to produce large amounts of cytokines characteristic of T memory cells within a few hours of stimulation, secreting large amounts of IFN- (see entire reference, especially materials and methods section).   
Gao et al teach that CTLs specific for WT1 kill leukemia cell lines, including CML cells (see entire reference, especially abstract).  
Hatta et al teach that WT1 is expressed in acute leukemia and multiple myeloma, and increase when clinical factors worsen. 
Drakos et al teach that a subset of T cell lymphomas express WT1.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used a fibroblast cell taught by Chen et al or a CD1d-transfected human cell line Hmy-C1R taught by Brossay et al as the cell recited in the method claims of ‘821, to have transfected the cell used in the method of ‘821 with mRNA encoding CD1d and WT1 and to have pulsed the cell with a CD1d binding glycolipid ligand as is recited in claim 5 of ‘821, and to have administered it to a subject having a WT1-expressing tumor, including CML (that is taught by Gao et al), acute leukemia or multiple myeloma as is taught by Hatta et al, or T cell lymphoma as taught by Drakos et al.   It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have included an adjuvant as is taught by Chen et al in the composition to be administered.
One of ordinary skill in the art would have been motivated to do this in order to induce a target antigen-specific immunity to WT1 antigen in subjects having a WT1 positive tumor.
The Examiner notes Applicant’s comment that Applicant will consider filing a terminal disclaimer to obviate the obviousness-type double patenting rejection at such time that the pending claims are otherwise in condition for allowance and remain subject to the obviousness-type double patenting rejection.  Applicant requests that this rejection be held in abeyance (see Applicant’s response filed 11/12/20 on page 3).  
7.  The Declaration of Inventor Shin-ichiro Fujii under 37 CFR 1.132 filed 11/12/20 is sufficient to overcome the prior rejection of record of claims 30, 49, 54, 56, 57 and 59 nder pre-AIA  35 U.S.C. 103(a) as being unpatentable over Biagi et al (Blood, 2005, 105: 2436-2442, of record) in view of Fais et al (Int. J. Cane. 2004, 109(3): 402-411, of record).
Applicant’s arguments at paragraphs 13 and 14 of said Declaration are persuasive.
8.  The Declaration of Inventor Shin-ichiro Fujii under 37 CFR 1.132 filed 11/12/20 is sufficient to overcome the prior rejection of record of claims 60-64 and 66-70 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Biagi et al (Blood, 2005, 105: 2436-2442, IDS reference) in view of Fais et al (Int. J. Cane. 2004, 109(3): 402-411, IDS reference) as applied to claims 30, 49, 54, 56, 57 and 59 above, and further in view of Kuppers, R. (Nature Reviews Cancer, 2005, 5: 251-263, of record) and Metelitsa et al (J. Immunol. 2001,167: 3114-SI 22, IDS reference).
Applicant’s arguments at paragraphs 13 and 14 of said Declaration are persuasive.
9.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the   art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
10.  Claims 30, 49, 54, 56, 62-64 and 66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al (PNAS, 1991, 88: 110-114, IDS reference) in view of Brossay et al (J. Exp. Med. 1998, 188(8): 1521-1528, IDS reference) and Veelken et al (Int. J. Cancer, 1997, 70: 269-277, IDS reference).

This is a new ground of rejection.

Chen et al teach that immunological mechanisms play an important role in the control of carcinomas associated with human papillomavirus (HPV), such as cervical cancers.  Chen et al teach that the HPV genes and their products have been identified in most cervical and anogenital carcinomas.  Chen et al teach transfecting (via use of a vector) HPV oncoprotein E7 into a mouse fibroblast cell line. Chen et al teach that when pre-injected, this cell line could induce CD8+, HPV-E7-specific T cell-mediated immunity to subsequent challenge by HPV-E7-transfectant tumor cells, i.e., the cell has an ability to induce target antigen-specific immunity as is recited in instant base claims 30 and 62.  Chen et al teach that this non-tumorigenic transfected fibroblast cell line provides a composition to be used in an animal model to further study immune responses to HPV-associated malignancies and to test the efficacy of anti-HPV vaccines toward the therapy and prevention of such tumors. Chen et al teach that adjuvants can be comprised in vaccines (see entire reference, especially abstract, introduction, materials and methods at the transfection section, and discussion section).  

Chen et al do not teach wherein the HPV-E7-transfected fibroblast cell line that is administered is human, nor that it is co-transfected with CD1d and pulsed with the CD1d ligand -GalCer.  

Brossay et al teach that invariant NKT cells (iNKT cells) are important in the response to tumors and -GalCer is a useful agent for modulating activation of the iNKT cell subset.  Brossay et al teach that -GalCer induces a dramatic CD1d dependent expansion of NKT cells as well as a strong release of cytokines from the NKT cells. Brossay et al teach CD1d-transfected human cell lines Hmy-C1R (a human B cell lymphoid line) and HeLa (a human ovarian cancer cell line) that were pulsed with -GalCer in culture medium, wherein said cells were able to activate NKT cells in vitro.  Brossay et al teach that NKT cells are distinguished by their ability to produce large amounts of cytokines characteristic of T memory cells within a few hours of stimulation, secreting large amounts of IFN- (see entire reference, especially materials and methods section).   

Veelken et al teach a vaccine composition comprising autologous tumor cells that express potentially relevant tumor associated antigens in individual patients and further comprising allogeneic human fibroblasts transfected with IL-2 (a cytokine adjuvant) using a vector.  Veelken et al teach that a major drawback of using autologous tumor cells is the unavailability of sufficient numbers of tumor cells to perform the treatment protocol.  Veelken et al further teach that the introduction of allogeneic MHC molecules has been shown to induce anti-tumor immunity in mice, and therefore the presence of allogeneic KMST6.14 cells in the vaccine may have had augmenting immunostimulatory effects.  Veelken et al teach that no major side effects and an induction of CD8+ and CD4+ T cell responses, however, no tumor regressions were observed in their study.    

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have transfected the human fibroblast line taught by Veelken et al or the IL-2 transfected human fibroblast line taught by Veelken et al  with a vector comprising encoding sequences for HPV-E7 such as that taught by Chen et al for the mouse HPV-E7 transfected fibroblast cell line, and furthermore, to have transfected the human fibroblast cell line with a CD1d encoding nucleic acid sequence and to have pulsed the cells with the potent CD1d ligand -GalCer as was done in the case of the human cells by Brossay et al.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have placed the cell in a composition comprising a pharmaceutically acceptable carrier and adjuvant in the instance of cells not transfected with IL-2 vector-encoding sequences, and to have administered it.

One of ordinary skill in the art would have been motivated to do this in order to make and administer a composition for study of an allogeneic vaccine comprising both tumor antigen to stimulate the adaptive immune response and CD1d/-GalCer complexes to stimulate NKT cell adaptive immunity, particularly in light of the art reference teachings that both are important in treatment of tumors and that NKT cells are rapidly stimulated to produce large amounts of cytokines such as IFN-.   

In addition, the motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose, in this instance, for treating tumors. Section MPEP 2144.07.
11.  Claims 30, 49, 54, 56, 57, 59, 60, 62-64 and 66- 69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al (PNAS, 1991, 88: 110-114, IDS reference) in view of Brossay et al (J. Exp. Med. 1998, 188(8): 1521-1528, IDS reference), Veelken et al (Int. J. Cancer, 1997, 70: 269-277,  IDS reference), and Gonzalez-Aseguinolaza et al (JEM, 2002, 195: 617-624, IDS reference).

This is a new ground of rejection.

Chen et al teach that immunological mechanisms play an important role in the control of carcinomas associated with human papillomavirus (HPV), such as cervical cancers.  Chen et al teach that the HPV genes and their products have been identified in most cervical and anogenital carcinomas.  Chen et al teach transfecting (via use of a vector) HPV oncoprotein E7 into a mouse fibroblast cell line. Chen et al teach that when pre-injected, this cell line could induce CD8+, HPV-E7-specific T cell-mediated immunity to subsequent challenge by HPV-E7-transfectant tumor cells, i.e., the cell has an ability to induce target antigen-specific immunity as is recited in instant base claims 30 and 62.  Chen et al teach that this non-tumorigenic transfected fibroblast cell line provides a composition to be used in an animal model to further study immune responses to HPV-associated malignancies and to test the efficacy of anti-HPV vaccines toward the therapy and prevention of such tumors. Chen et al teach that adjuvants can be comprised in vaccines (see entire reference, especially abstract, introduction, materials and methods at the transfection section, and discussion section).  

Chen et al do not teach wherein the HPV-E7-transfected fibroblast cell line that is administered is human, nor that it is co-transfected with CD1d and pulsed with the CD1d ligand -GalCer.  

Brossay et al teach that invariant NKT cells (iNKT cells) are important in the response to tumors and -GalCer is a useful agent for modulating activation of the iNKT cell subset.  Brossay et al teach that -GalCer induces a dramatic CD1d dependent expansion of NKT cells as well as a strong release of cytokines from the NKT cells. Brossay et al teach CD1d-transfected human cell lines Hmy-C1R (a human B cell lymphoid line) and HeLa (a human ovarian cancer cell line) that were pulsed with -GalCer in culture medium, wherein said cells were able to activate NKT cells in vitro.  Brossay et al teach that NKT cells are distinguished by their ability to produce large amounts of cytokines characteristic of T memory cells within a few hours of stimulation, secreting large amounts of IFN- (see entire reference, especially materials and methods section).   
Veelken et al (Int. J. Cancer, 1997, 70: 269-277) teach a vaccine composition comprising autologous tumor cells that express potentially relevant tumor associated antigens in individual patients and further comprising allogeneic human fibroblasts transfected with IL-2 ( a cytokine adjuvant) using a vector.  Veelken et al teach that a major drawback of using autologous tumor cells is the unavailability of sufficient numbers of tumor cells to perform the treatment protocol.  Veelken et al further teach that the introduction of allogeneic MHC molecules has been shown to induce anti-tumor immunity in mice, and therefore the presence of allogeneic KMST6.14 cells in the vaccine may have had augmenting immunostimulatory effects.  Veelken et al teach that no major side effects and an induction of CD8+ and CD4+ T cell responses, however, no tumor regressions were observed in their study.    
Veelken et al teach a vaccine composition comprising irradiated autologous tumor cells that express potentially relevant tumor associated antigens in individual patients who have a sufficient number of tumor cells and further comprising allogeneic human fibroblasts transfected with IL-2 (a cytokine adjuvant) using a vector.  Veelken et al teach that a major drawback of using autologous tumor cells is the unavailability of sufficient numbers of tumor cells to perform the treatment protocol in approximately sixty percent of the tumor specimens investigated.  Veelken et al further teach that the introduction of allogeneic MHC molecules has been shown to induce anti-tumor immunity in mice, and therefore the presence of allogeneic KMST6.14 cells in the vaccine may have had augmenting immunostimulatory effects.  Veelken et al teach that no major side effects and an induction of CD8+ and CD4+ T cell responses, however, no tumor regressions were observed in their study of patients having a high tumor burden. Veelken et al teach administering the vaccine to patients having solid tumors or hematological tumors, e.g., RCC, colon carcinoma, AML, multiple myeloma, NSCLC, lymphomas, breast cancers and ovarian neoplasms (see entire reference, especially abstract, introduction, Table 1, Table 2, first para on page 274, discussion). 
Gonzalez-Aseguinolaza et al teach that CD8+ T cells play an important role in the control of tumors, and parasitic and viral infections.  Gonzalez-Aseguinolaza et al further teach that activation of invariant NKT cells by -GalCer that binds to CD1d causes bystander activation of NK, B, CD4+ and CD8+ T cells and greatly enhances in particular the level of CD8+ T cell antigen-specific immunity when administered with antigen, and that this response is independent of the antigen delivery system and the particular epitope of the antigen. Gonzalez-Aseguinolaza et al teach that these iNKT cells also produce a large amount of IFN-gamma and IL-4 after activation by in vivo administration of -GalCer, contributes to the generation of tumor-specific CTLs and rapidly activates NK cells and increases activation markers on T cells.  Gonzalez-Aseguinolaza et al teach administration of recombinant vaccines or cells comprising the target antigen with -GalCer enhances the level of protective anti-malaria immunity in CD1d positive (but not CD1d negative) mice. Gonzalez-Aseguinolaza et al teach that as -GalCer stimulates both human and murine NKT cells, their findings will contribute to the design of more effective vaccines. Gonzalez-Aseguinolaza et al teach that administration of -GalCer before or after immunization with the target antigen comprised cells fails to elicit adjuvant activity.  Gonzalez-Aseguinolaza et al teach that administration of -GalCer to mice immunized with a T cell lymphoma enhances the generation of tumor-specific cytototoxic T cells, and that -GalCer can be used in the design of novel and more effective vaccines (see entire reference, especially abstract, last three paragraphs of reference). 

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have transfected the human fibroblast line taught by Veelken et al or the IL-2 transfected human fibroblast line taught by Veelken et al  with a vector comprising encoding sequences for HPV-E7 such as that taught by Chen et al for the mouse HPV-E7 transfected fibroblast cell line, and furthermore, to have transfected it with CD1d encoding nucleic acid sequence and to have pulsed the cells with the potent CD1d ligand -GalCer as was done in the case of the human cells by Brossay et al and to have administered it.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have placed the cell in a composition comprising a pharmaceutically acceptable carrier and adjuvant in the instance of cells not transfected with IL-2 vector-encoding sequences and to have administered the composition.

One of ordinary skill in the art would have been motivated to do this in order to make and administer a composition for study of an allogeneic vaccine comprising both tumor antigen to stimulate the adaptive immune response and CD1d/alpha-GalCer complexes to stimulate NKT cell adaptive immunity, particularly in light of the art reference teachings that both are important in treatment of tumors and that NKT cells are rapidly stimulated to produce large amounts of cytokines such as IFN-, particularly given the teachings of Gonzalez-Aseguinolaza et al that -GalCer/CD1d stimulation of NKT cells enhances not only important CD8+ antigen specific tumor cell responses, but also activates bystander NK, B, CD4+ and CD8+ T responses.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have transfected the irradiated tumor cells taught by Veelken et al with CD1d (in the case of CD1d negative tumor cells) and pulsed with -GalCer, in instances where there are sufficient autologous tumor cells, including the cells from patients with AML, multiple myeloma, or solid tumors, and to have administered them.  And as Gonzalez-Aseguinolaza et al teach that administration of -GalCer to mice immunized with a T cell lymphoma enhances the generation of tumor-specific cytototoxic T cells, and that -GalCer can be used in the design of novel and more effective vaccines, this also includes T cell lymphomas (i.e., irradiated T lymphoma cells transfected with CD1d and pulsed with -GalCer and administered to a patient having a T cell lymphoma).  

One of ordinary skill in the art would have been motivated to do this in order to make and administer a composition for study of not only inducing adaptive and innate immunity, but also achieving a clinical response, particularly in instances of patients with a higher tumor burden. 
 
In addition, the motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose, in this instance, for treating tumors. Section MPEP 2144.07.

12.  Claims 61 and 70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al (PNAS, 1991, 88: 110-114, IDS reference) in view of Brossay et al (J. Exp. Med. 1998, 188(8): 1521-1528, IDS reference), Veelken et al (Int. J. Cancer, 1997, 70: 269-277,  IDS reference), and Gonzalez-Aseguinolaza et al (JEM, 2002, 195: 617-624, IDS reference) as applied to claims 30, 49, 54, 56, 57, 59, 60, 62-64 and 66- 69 above, and further in view of Hatta et al (J. Exp. Clin. Canc. Res. 2005, 24(4): 595-599, abstract).

The teachings and combination of Chen et al in view of Brossay et al, Veelken et al, and Gonzalez-Aseguinolaza et al have been enunciated above, hereafter referred to as “the combined references”.  

The combined references do not teach wherein the subject in the method is one having multiple myeloma.

Hatta et al teach that WT1 is expressed in acute leukemia and multiple myeloma, and increase when clinical factors worsen.

It would have been prima facie obvious to have administered a cell transfected with WT1 tumor antigen encoding sequence that was also transfected with encoding sequence for CD1d and pulsed with GalCer to a patient having multiple myeloma.

One of ordinary skill in the art would have been motivated to do this in order to induce an immune response against WT1 tumor antigen that is present in patients having multiple myeloma.

13.  Claims 57 and 67 are objected to because of the following informalities: 
Myeloma is misspelled as “my eloma” in both claims at line 2.

Appropriate correction is required.

14.  No claim is allowed.

15.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644